Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/646,857, Furniture Securing Device, filed on March 12, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 23-24, 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN206166322 (CN322).
Regarding claims 19 and 30, CN322 discloses a furniture securing assembly (Figs. 1-3) comprising a first baseplate (11) adapted to be mounted to a first surface, a first attachment element (33 by 11) pivotally attached to the first baseplate, wherein the first attachment element includes first and second pins (15, 16) that engage with corresponding first and second recess (11, pin recesses) on the baseplate to attach the first attachment element to the baseplate, a second baseplate (12) adapted to be mounted to a second surface, a second attachment element (33 by 12) attached to the second baseplate and a connector (21) attachable to each of the first and second attachment elements.

Regarding claim 24, CN322 discloses wherein the baseplate is made of a single unitary piece (one piece).
Regarding claim 31, CN322 discloses wherein the first pin is rotationally fixed to the first attachment element (15 –aperture in the flange).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CN322.
Regarding claim 22, CN322 fails to disclose wherein the first attachment element and the second attachment element are made of plastic.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the attachment elements to plastic as it is relate to a conventional manufacturing technique by any person skilled in the art.



Allowable Subject Matter
Claims 1-11, and 15-18 are allowed.
The prior art fails to disclose wherein the first attachment element pivots relative tot the first base, and the first attachment element has a total pivot swing angle of 150 degrees or less.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP No. 4,850,769 to Matthews – Tie down (pivot)
USP No. 3,409,264 to Schwiebert – Tie down anchor
USP No. 3,696,759 to Parris – Tie down fitting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 27, 2021